Grant, J.
(after stating the facts). The instruction was correct. This was not' a duress of goods, as Astley v. Reynolds, 2 Strange, 915, cited in Hackley v. Headley, 45 Mich. 570. Plaintiffs insisted that they had been legally excused for not completing their contract in time. The defendant insisted, through its proper board, that they had not. If they had a legal excuse, their right of action was complete, and none of their rights were in jeopardy by the demand of the board of public works. They accepted a release of the forfeiture for 17 days. They *3chose, however, to permit the board, -to notify the common council that the contract was completed, and that they were entitled to their pay. Had they brought suit for the entire contract price, they might not have obtained the benefit of the .17 days which the board gave them. However this may be, there was no legal duress. The payment was made with the full knowledge of all the facts, and with the further knowledge that, under their own view of the case, they could then have brought suit against the defendant for the whole amount. Cicotte v. County of Wayne, 59 Mich. 509; Weston v. County of Luce, 102 Mich. 528.
The judgment is affirmed.
The other Justices concurred.